IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                             _______________

                                 92-3081
                            Summary Calendar
                             _______________


                        UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,


                                   VERSUS

                           WAYNE JOSEPH YOUNG,

                                                    Defendant-Appellant.


                        _________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                     _________________________

                                (June 30, 1992)

Before JOLLY, DAVIS, and SMITH, Circuit Judges.

JERRY E. SMITH, Circuit Judge:


      Wayne Young appeals the district court's denial of his mo-

tion, pursuant to Fed. R. Crim. P. 35(a), to correct sentence.

Finding no error, we affirm.



                                     I.

      Young was involved in a drug conspiracy in 1986, prior to

the   November     1,   1987,    effective   date   of   the   Sentencing

Guidelines.      The facts are amply set forth in United States v.
Gentry,   839 F.2d 1065,   1067-69    (5th   Cir.   1988).      Young    was

convicted of conspiracy to possess with intent to distribute

marihuana and of the attempted distribution of marihuana, in

violation of 21 U.S.C. § 846, and of distribution and possession

with    intent    to     distribute    cocaine,      in   violation     of     id.

§ 841(b)(1)(B).

       Young was sentenced to four years' imprisonment on each

count, the terms to run consecutively.             On two of the counts, he

was sentenced to consecutive five-year terms of special parole.

We affirmed.     See Gentry.

       Subsequently to our affirmance, the district court denied

Young's Fed. R. Crim. P. 35(b) motion to reduce sentence.                       He

took no appeal.        More than a year later, Young moved, pursuant to

28 U.S.C. § 2255, to correct sentence.             The district court denied

that petition, and we affirmed.             United States v. Young, U.S.

Dist. LEXIS 1737 (E.D. La. Feb. 22, 1990), aff'd, 920 F.2d 930

(5th Cir.) (unpublished), cert. denied, 111 S. Ct. 2034 (1991).

       In April 1991, the district court denied Young's motion to

correct sentence filed pursuant to rule 35(a).              United States v.

Young, 1991 U.S. Dist. LEXIS 4789 (E.D. La. Apr. 8, 1991).                   Young

noticed, then withdrew, an appeal from that ruling.

       In July and August 1991, Young wrote letters to the district

court challenging the imposition of consecutive terms of special

parole and seeking resentencing on all counts.              The court treated

the    letters    as    a   motion    and   denied    it,   concluding        that

consecutive terms of special parole are authorized by section


                                       2
841(b)(1)(B).   United States v. Young, 1991 U.S. Dist. LEXIS
16575 (E.D. La. Oct. 23, 1991).    The order denying Young's motion

for reconsideration of that denial was entered on the docket on

November 20, 1991, and Young's notice of appeal was filed on

January 23, 1992.



                                  II.

     The government argues that Young's appeal is untimely.   This

assertion is wholly without merit.

     The government correctly observes that under Fed. R. App.

P. 4(b), a notice of appeal in a criminal case must be filed

within ten days of the judgment or order appealed from.    Young's

notice of appeal plainly was not filed within ten days of the

denial of reconsideration of his rule 35(a) motion.

     It is settled, however, that we liberally construe motions

such as Young's as requests for relief under 28 U.S.C. § 2255.

See United States v. Atkins, 834 F.2d 426, 431 (5th Cir. 1987);

United States v. Santora, 711 F.2d 41, 42 (5th Cir. 1983).    As a

section 2255 proceeding is civil and has the government as a

party, the sixty-day limit of Fed. R. App. P. 4(a) applies.   That

period began running on November 20, which was the date of entry

of the order denying reconsideration, as provided in Fed. R. Civ.

P. 59(e).   Thus, Young's notice of appeal was due to be filed by

January 21 (the sixtieth day, January 18, falling on a Saturday

and the following Monday, January 20, being a federal holiday,

see Fed. R. Civ. P. 6(a)).


                                   3
       Young is a pro se prisoner and, accordingly, is entitled to

the benefit of the holding in Houston v. Lack, 487 U.S. 266, 276

(1988).    As his notice of appeal was filed only two days late,

i.e., on January 23, it is presumed, under Houston v. Lack, to

have    been   timely    delivered      for    mailing,      a   proposition   the

government does not dispute.



                                        III.

       Young argues that special parole is a pre-guidelines version

of supervised release and, as such, should be imposed to run

concurrently    with    all    other    periods     of   special   parole.     The

government asserts, and the district court reasoned, that special

parole is unique and not subject to the limitations placed on

supervised release, parole, and probation.                We conclude that the

district court is correct.

       At the time of Young's conviction and sentencing, section

841(b)(1)(B) read as follows:            "Any sentence imposing a term of

imprisonment under this paragraph shall . . . impose a special

parole term of at least 2 years in addition to such term of

imprisonment . . . ."           (Emphasis added.)            Also at that time,

21 U.S.C. § 841(c) stated that "a special parole term . . . shall

be in addition to, and not in lieu of, any other parole provided

by law."

       Congress specifically provided, in 18 U.S.C. § 4210(d), that

concurrent     terms    are   required       for   regular   parole.     No    such

restriction     is   imposed    by     statute     for   special   parole.     The


                                         4
district   court    accurately    observed          that   in   United   States   v.

Davis, 656 F.2d 153 (5th Cir. Unit B Sept. 1981), cert. denied,

456 U.S. 930 (1982), we noted that Congress did not intend for

leniency to apply to the penalty provisions and that it was

Congress's   intent   that   cumulative         sentences       be   imposed   (also

citing United States v. Rodriguez, 612 F.2d 906 (5th Cir.), cert.

denied, 449 U.S. 835 (1980), and aff'd sub nom. Albernaz v.

United States, 450 U.S. 333 (1981)).                Thus, as the district court

reasoned, the legislative intent "was to permit trial courts to

penalize each violation of the anti-drug laws separately . . . .

Because Congress specified concurrent terms for regular parole,

it stands to reason that Congress knew how to limit parole terms

when it wanted to."

     As the district court noted, this rationale is supported by

United States Parole Comm'n v. Viveros, 874 F.2d 699 (9th Cir.

1989), in which the court rejected the argument that section

4210(d) is controlling with regard to special parole.                        We also

observe, as did the district court, that consecutive terms of

special    parole   have   been   imposed           in   numerous    cases   without

challenge.    See, e.g., United States v. Kenney, 601 F.2d 211, 212

(5th Cir. 1979); United States v. Roman, 870 F.2d 65, 67 (2d

Cir.), cert.    denied,    490 U.S. 1109    (1989);    United   States   v.

Pratt, 657 F.2d 218 (8th Cir. 1981); United States v. Federico,

658 F.2d 1337, 1341, 1344 (9th Cir. 1981), overruled on other

grounds, United States v. DeBright, 730 F.2d 1255, 1259 (9th Cir.

1984) (en banc).


                                         5
     It follows that nothing in the statutory scheme proscribes

consecutive terms of special parole.   The order of the district

court, denying relief, is AFFIRMED.




                                6